We agree with the district court that the delays in the delinquency and disposition hearings beyond the time limits set out in 33 V.S.A. §§ 654(b) and 647(a) were not cause for dismissal. There is nothing in either statute to suggest that a finding of delinquency or a disposition order is valid only if the hearings are held within the time limits specified. In re J.R., 153 Vt. 85, 92-93, 570 A.2d 154, 157-58 (1989). The time limits are directory rather than jurisdictional requirements. Id. at 92-93, 570 A.2d 157-58. Therefore, noncompliance does not invalidate either the disposition order or the finding of delinquency. Id. at 93, 570 A.2d at 158.
*645However, the court must ensure that a parent’s rights are protected by speedy disposition hearings. Id. The granting of a continuance by the trial court is a matter of discretion. In re R.S., 143 Vt. 565, 570, 469 A.2d 751, 754 (1983). By granting the brief continuances, the court acted reasonably and diligently to resolve the disputes between the parties and to accommodate legitimate needs. There was no abuse of its discretion.

Affirmed.